Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annis Recardo Lloyd appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2000) action alleging violation of his constitutional rights. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lloyd v. Jordan, No. 5:08-ct-03143-H (E.D.N.C. Jan. 22, 2009).
We deny Lloyd’s motion for injunctive relief and motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented *226in the materials before the court and argument would not aid the decisional process.

AFFIRMED.